DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: [389] line 2 states "these recording were close from passing" but should read "these recording were close to passing".  
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (paragraph [161]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of the terms Matlab and Python [135], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 9, 10 and 19 the applicant sites a method and a device, respectively for sampling a first frequency band of the first signal at a first sampling frequency; and sampling a second frequency band of the second signal at a second sampling frequency. It is unclear how an extracted signal can be sampled in a frequency band, as well as having a sampling frequency of the extracted signal. In order to effectively sample a signal to obtain a signal in the desired frequency band the sampling frequency would have to be at a rate that would naturally provide a signal in the desired band. It is unclear what would happen if the sampling frequency was at a rate slow enough to sample the signal in such a way where the output of the sampled signal fell outside the desired frequency band. For the purpose of furthering prosecution of the claims, the claim will be interpreted to mean configured to: filter the frequency band of the first signal and sample the filtered first signal at a first sampling frequency, and a filter the frequency band of the second signal and sample the filtered second signal at a second sampling frequency.  Dependent claim 10 inherits the same deficiencies.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1, 11 and 21 recite a method, system, and a computer readable medium for extracting a first and second signal from a patient and determining a coherency value for the first and second signal and determining the correspondence of the signal data based on the coherency value. This method/ system/ computer readable medium, under the broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is other than a biometric sensors, processors, memory device, and a computer system, nothing in the claims precludes the method steps or device limitations, from practically being performed in the mind or manually in combination with pen and paper. For example, a medical professional can extract a first signal from a first sensor (e.g. fingers used to detect heart beats), and a second signal from a second sensor (e.g. eyes to detect respiration), by printing the sensor data, or simply looking at the signal data, further the printed data may be stored in a computer or folder, or in the head of the professional analyzing the data. After obtaining the data, the signal data can extracted and analyzed to determine coherency value through calculations on pen and paper, and based on these calculated coherency values, the professional can determine the correspondence of the two signals. A medical professional could also view the signals or data being extracted and simply by analyzing the signals in real time determine a coherency value and determine whether the signals being displayed are corresponding, i.e. determine if they are from the same patient or caused by the same event.
This judicial exception is not integrated into a practical application. In, particular, the claims only recite a couple additional elements such as a biometric sensor, which are common and known in the art The processors, memory devices, and computer system are also recited at a high level of generality (i.e. as a generic computer or smartphone or smart device can perform the basic functions). These components are cited such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of, extracting a first and second signal, storing the signal data, or executing instruction from a computer readable medium can be performed by generic computer components.
Dependent claim 2-10 and 12-19 do not include additional elements to amount to significantly more than the abstract idea and inherit the same deficiencies.
Claim 21 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 21 is rejected under 35 U.S.C. §101 as not falling within one of the four statutory categories of invention and thus fails as eligible subject matter. Claim 21 characterizes the invention as “One or more computer-readable mediums having stored thereon executable instructions that when executed by the one or more processors configure a computer system to perform a method”. A broadest reasonable interpretation of this language typically covers forms of non-transitory tangible media and transitory propagating signals per se, which are not patentable under 35 U.S.C. §101. Claims that cover both statutory and non-statutory embodiments under the broadest reasonable interpretation of the claims when read in light of the specification and in view of one skilled in the art, embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. The claim is considered to be broad enough to cover a transitory propagating signal that carries a programmed instruction set. Furthermore, even when the claim is directed to one of the four statutory categories of invention, the claim must not be wholly directed to subject matter encompassing a judicially recognized exception without a particular practical application. In the instant case, in addition to failing to fall within one of the four statutory categories of invention, the claim recites only instructions, i.e. an algorithm that is not limited to a particular practical application. It is suggested to change “computer-readable mediums” to read “non-transitory computer-readable mediums” to the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 11-18, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotz et al (U.S. PG Pub 2017/0143206 A1) from IDS filed on 12/13/2018.
Regarding claim 1, Kotz teaches a method for determining a correspondence of data of a physiological study, the method comprising: extracting a first signal from the physiological study ([0063] teaches extracting a signal from an accelerometer sensor); extracting a second signal from the physiological study ([0014] teaches using two accelerometers to collect data and signals; [0144] teaches collecting data from two sensors; [0153]), the first signal and the second signal being obtained by one or more biometric sensors ([0011]; [0063]; [0078]; [0153]); , and data of the first signal and data of the second signal being stored on a memory storages ([0039]; [0112]-[0113] teaches the device storing the sensor data; [0126]); determining a coherency value between components of the extracted first signal and components of the extracted second signal ([0066]-[0071] teaches calculating values for determine the coherency between two signals); and determining the correspondence of the physiological study data based on the determined coherency value ([0073]-[0075]; [0094]-[0095] teaches that the coherency values are used to ensure the data from the signals correlate and are from the same subject; [0146]).
Regarding claim 3, Kotz teaches the method of claim 1, further comprising determining a presence within the first signal and the second signal of a trigger signal portion of a same physiological origin ([0073]-[0075]; [0094]-[0095] teaches that the coherency values are used to ensure the data from the signals correlate and are from the same subject; [0146]).
Regarding claim 4, Kotz teaches the method of claim 1, wherein the first signal or the second signal is a respiratory inductance plethysmography (RIP) signal, a photoplethysmography signal, an electrocardiogram (ECG) signal, a cannula flow signal, accelerometer signal, or an audio signal ([0011]; [0063] teaches the use of accelerometers;[0083] teaches collecting audio signals; [0134] element 429  teaches a contact microphone).
Regarding claim 5, Kotz teaches the method of claim 1, wherein the step of determining the coherency value is based on a determination of a coherency between a first frequency component of the first signal and a second frequency component of the second signal ([0066]-[0073] teaches the method and calculations for determining coherency between two signals).
Regarding claim 6, Kotz teaches the method of claim 1, further comprising identifying a common physiological event present in both the first signal and the second signal ([0063]-[0073] teaches identifying that readings coming from the same person who is either walking or running).
Regarding claim 7, Kotz teaches the method of claim 6, wherein the common physiological event includes respiration, heartbeat, body movement, brain activity, skin conductance, muscle tone, eye movement, or sound, or coupling between physiological events signal ([0063]-[0073] teaches identifying that readings coming from the same person who is either walking or running (a body movement)).
Regarding claim 8, Kotz teaches the method of claim 1, wherein the step of determining the coherency value includes measuring a coupling strength of common harmonics between the first signal and the second signal, and determining whether at least some components of the first signal and the second signal originate from a common physiological origin ([0063] teaches the coherency determination to determine the signals are from the same person while walking; [0065]-[0071] teaches the method for determining the coherency value).
Regarding claims 11, Kotz teaches a system to determine correspondence of data of a physiological study, the system comprising: one or more processors ([abs]; [0010]; [0087]; and one or more memory storages ([abs]; [0010]; [0034]; [0036]; [0126]) , wherein the one or more memory storages have stored thereon the data of the physiological study ([0126] teaches the memory may store data from the sensors), wherein the one or more processors are configured to perform the following extract a first signal from the physiological study; extract a second signal from the physiological study ([0144] teaches the processor may be used to execute machine readable instructions to process reading from a first and second sensor; [0153] teaches another embodiment where the processor is used to read data from a first and second sensor), the first signal and the second signal being obtained by one or more biometric sensors ([0063] and [0145] teaches the sensors being accelerometers; [0078] teaches the sensor being pulse sensors), and data of the first signal and data of the second signal being stored on the one or more memory storage device ([0126] teaches the memory configured to store data from the sensors); determine a coherency value between components of the extracted first signal and components of the extracted second signal ([0066]-[0071]); and determine the correspondence of the physiological study data based on the determined coherency value ([0073]-[0076]; [0146] teaches the processor(s) extracting features from the sensor data and deriving coherence of features; [0159] teaches the processor confirming the sensors are worn by the same wearer).
Regarding claim 12, Kotz teaches claim 11, wherein the physiological study is a sleep study ([0035]; [0078] teaches sensing a patient’s blood pressure, pulse, and ECG; [0080] teaches monitoring pulse characteristics and blood oxygenation) the examiner notes that sensing data recording a patient’s pulse, blood pressure, and ECG can effectively measure the physiological parameters of a patient to determine the patients physiological state and heath and therefore is capable of being used in a sleep study. In addition nothing in Kotz prevents the system from being used in a sleep study.
Regarding claim 13, Kotz teaches claim 11, wherein the one or more processors are further configured to determine a presence within the first signal and the second signal of a trigger signal portion of a same physiological origin ([0073]-[0076]; [0146] teaches the processor(s) extracting features from the sensor data and deriving coherence of features; [0159] teaches the processor(s) confirming the sensors are worn by the same wearer).
Regarding claim 14, Kotz teaches claim 11, wherein the first signal or the second signal is a respiratory inductance plethysmography (RIP) signal, a photoplethysmography signal, an electrocardiogram (ECG) signal, or a cannula flow signal ([0035]; [0078]; [0153] and [0162] teaches the second sensor being and ECG).
Regarding claim 15, Kotz teaches claim 11, wherein the one or more processors are further configured to determine the coherency value based on a determination of a coherency between a first frequency component of the first signal and a second frequency component of the second signal ([0066]-[0073]; [0146]).
Regarding claim 16, Kotz teaches claim 11, wherein the one or more processors are further configured to identify a common physiological event present in both the first signal and the second signal ([0066]-[0073]; [0146]; [0159]).
Regarding claim 17, Kotz teaches claim 11, wherein the common physiological event includes respiration, heartbeat, body movement, brain activity, skin conductance, muscle tone, eye movement, or sound, or coupling between physiological events ([0063]-[0073] teaches identifying that readings coming from the same person who is either walking or running which is inherently a body movement; [0077]).
Regarding claim 18, Kotz teaches claim 11, wherein the one or more processors are further configured to determine the coherency value by measuring a coupling strength of common harmonics between the first signal and the second signal, and determining whether at least some components of the first signal and the second signal originate from a common physiological origin ([0073]-[0076]; [0146] teaches the processor(s) extracting features from the sensor data and deriving coherence of features; [0159] teaches the processor confirming the sensors are worn by the same wearer).
Regarding claim 21, Kotz teaches one or more non-transitory computer-readable mediums having stored thereon executable instructions  that when executed by the one or more processors configure a computer system to perform at least the following ([0010]; [0152]-[0164] teaches that computer readable instructions are stored within the memory to be executed by processors to execute the methods of the device): extract a first signal from the physiological study; extract a second signal from the physiological study ([0144] teaches the processor may be used to execute machine readable instructions to process reading from a first and second sensor; [0153] teaches another embodiment where the processor is used to read data from a first and second sensor), the first signal and the second signal being obtained by one or more biometric sensors ([0063] and [0145] teaches the sensors being accelerometers; [0078] teaches the sensor being pulse sensors), and data of the first signal and data of the second signal being stored on the one or more memory storage device ([0126] teaches the memory configured to store data from the sensors); determine a coherency value between components of the extracted first signal and components of the extracted second signal ([0066]-[0073]); and determine the correspondence of the physiological study data based on the determined coherency value ([0073]-[0076]; [0146] teaches the processor(s) extracting features from the sensor data and deriving coherence of features; [0159] teaches the processor confirming the sensors are worn by the same wearer).
Claim Rejections - 35 USC § 103
Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotz et al (U.S. PG Pub 2017/0143206 A1) in view of Burton (Wipo Pub 2016/110804 A1) 
Regarding claims 2 and 12, Kotz teaches the method of claim 1/device of claim 11, however, fails to teach wherein subject is in a physiological study, and the physiological study is a sleep study.
Burton teaches a method in same field of endeavor, teaches recording physiological for a physiological study, wherein the physiological study is a sleep study ([abs]; page 1 lines 33-40; page 20 line 11- page 21 line 42). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method for determining signal correspondence of extracted physiological signals of Kotz to determine the signal correspondence of signals wherein the physiological signals are for a physiological study, the study being a sleep study, in order to monitor, track and diagnose sleeping conditions of a patient to effectively track and monitor a patient’s health (Burton [abs]; page 1 line 40 – page 2 line 38).
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotz et al (U.S. PG Pub 2017/0143206 A1) in view of Chu et al (U.S. PG Pub 2013/0303921 A1).
Regarding claim 9, Kotz teaches claim 1, however, fails to teach further comprising: filtering the frequency band of the first signal and sampling the filtered first signal at a first sampling frequency, and filtering the frequency band of the second signal and sample the filtered second signal at a second sampling frequency.
Chu teaches a method in the same field of endeavor, comprising: filtering the frequency band of the first signal ([0058] teaches filtering a physiological signal collected by a sensor by a band pass filter) and sampling the filtered first signal at a first sampling frequency ([0059] teaches sampling the physiological data at a sampling frequency higher than the Nyquist rate), and filtering the frequency band of the second signal and sample the filtered second signal at a second sampling frequency ([0059] teaches that the method for processing of the signal described above can be repeated again which can be applied to the second signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the physiological monitoring system and correspondence detection method taught by Kotz to have a band pass filter to filter out wideband noise of the signal (Chu [0058]) and to sample the signal data at a frequency higher than the Nyquist frequency, in order to effectively sample the signal and get an accurate reading of the patient’s heart rate ([0059])
Regarding claim 19, Kotz teaches claim 11, however, fails to teach wherein the one or more processors are further configured to: filter the frequency band of the first signal ([0058] teaches a CPU configured to filter a physiological signal collected by a sensor by utilizing a band pass filter) and sampling the filtered first signal at a first sampling frequency ([0059] teaches a signal processing unit for sampling the physiological data at a sampling frequency higher than the Nyquist rate), and filter the frequency band of the second signal and sample the filtered second signal at a second sampling frequency ([0059] teaches that the method for processing of the signal described above can be repeated again which can be applied to the second signal).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotz et al (U.S. PG Pub 2017/0143206 A1) in view of Chu (U.S. PG Pub 2013/0303921 A1) as applied to claim 9 above, and further in view of Burton (Wipo Pub 2016/110804 A1).
Regarding claim 10, the modified invention of Kotz teaches claim 9, wherein the first and second frequency band include the heart rate and harmonics of the heart rate in the subject during the study ([0059] teaches the processing unit for calculating the heart rate of the subject) however fails to teach wherein the first signal is a respiratory inductance plethysmography (RIP) signal, the second signal is a photoplethysmography signal.
Burton teaches a method in the same field of endeavor, wherein the first signal is a respiratory inductance plethysmography (RIP) signal (page 40 lines 4-14; page 103 lines 30-34 teaches using RIP sensors);  the second signal is a photoplethysmography signal (page 30 lines 40-55; page 104 lines 1-18; page 105 lines 29-44 teaches using a PPG), and the first frequency band and the second frequency band include the heart rate and harmonics of the heart rate in the subject during the physiological study (page 104 lines 1-18; Furthermore an RIP and PPG sensor necessarily measure heartrate of a patient, so the heart rate and the heart rate harmonics would be included in the signal/data measured using those sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to further modify the physiological detection method of Kotz to use a Photoplethysmography and RIP to measure the abdominal or thoracic measurements of the patients, such as the pulse rate, and heart rate for a sleeping patient in the study (page 35 lines 41-49 teaches using a PPG; page 40 lines 4-14 teaches using a RIP). The use of these sensor would have been an obvious variation of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792